DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-16 and 19-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 4-15, a combination of limitations that “a first substrate having an antenna structure, wherein the first substrate has a first surface, a second surface opposing the first surface, and at least one through hole communicating the first surface with the second surface; a second substrate having a circuit layer, wherein the second substrate and the first substrate are stacked on each other;… a central open region, a middle connecting region, and a peripheral supporting region defined between the first substrate and the second substrate, wherein the central open region is free from being formed with adhesive material or molding compound, the conductive elements are disposed in the middle connecting region, and the supporting body is disposed in the peripheral supporting region.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 19-31, a combination of limitations that “stacking a first substrate on a second substrate through a plurality of conductive elements of a post shape, wherein the first substrate has an antenna structure and the second substrate has a circuit layer, and wherein the first substrate has a first surface, a second surface opposing the first surface, and at least one through hole communicating the first surface with the second surface;… defining a central open region, a middle connecting region, and a peripheral supporting region between the first substrate and the second substrate, with the conductive elements being disposed in the middle connecting region and the supporting body being disposed in the peripheral  supporting region, wherein the central open region is free from being formed with adhesive material or molding compound.” None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAMIDELE A JEGEDE/Examiner, Art Unit 2845